Citation Nr: 1602045	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  14-15 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Whether it was proper to reduce the Veteran's rating, from 60 percent to 10 percent, for chloracne and seborrheic dermatitis with sebaceous cysts of the face, neck, shoulders, and back.  

2.  Entitlement to an increased rating for chloracne and seborrheic dermatitis with sebaceous cysts of the face, neck, shoulders, and back, currently rated as 60 percent disabling effective November 10, 2009; and rated 10 percent disabling effective October 1, 2012.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2012; a statement of the case was issued in March 2014; and a May 2014 substantive appeal was received in June 2014.   

The Veteran filed a claim for an increased rating in January 2011.  Instead of increasing the evaluation, the RO prosed to decrease the rating; this was implemented in a July 2012 rating decision.  The Veteran disagreed with this determination.  Since the Veteran's original claim was for an increased rating, the Board has included that aspect of the claim in its enumerated issues.  

The Veteran presented testimony at a Board hearing in July 2015.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently examined in April 2012.  He took issue with the examination and the subsequent report.  He argued that in rating his disability, the examiner and the RO only took into consideration the "inflamed" lesions, rather than all of the lesions on his body.  He stated that the examiner did not even look at his torso.  The Veteran claimed that all of the lesions on his body are constant, but that the breakouts vary.  

The Board finds that a new VA examination is warranted to determine the severity of the Veteran's disability.  The examiner should note the percentage of the body (and exposed areas) that are affected by the Veteran's disability.  The examiner should note that all the identified lesions/cysts are to be considered regardless of whether they are inflamed at the time of the examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA dermatologic examination for the purpose of determining the current severity of his chloracne and seborrheic dermatitis with sebaceous cysts of the face, neck, shoulders, and back.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  The examiner should determine what percentage of the Veteran's body, and what percentage of the Veteran's exposed areas of the body, are affected by the disability.  The examiner should include cysts/lesions even if they are not inflamed at the time of the examination. 

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




